 

Ohr Pharmaceutical, Inc. 10-K [ohrp-10k_093015.htm]

 

Exhibit 10.2(f)

 



PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

The following Agreement confirms certain terms of my employment with Ohr
Pharmaceutical, Inc. (hereafter referred to as “the Company”), which is a
material part of the consideration for my employment by the Company and the
compensation received by me from the Company from time to time. The headings
contained in this Agreement are for convenience only, have no legal
significance, and are not intended to change or limit this Agreement in any
matter whatsoever.

A.

Definitions

1.

“The Company”

As used in this Agreement, the “Company” refers to Ohr Pharmaceutical, Inc. and
each of its subsidiaries or affiliated companies. I recognize and agree that my
obligations under this Agreement and all terms of this Agreement apply to me
regardless of whether I am employed by or work for Ohr Pharmaceutical, Inc. or
any other subsidiary or affiliated company of Ohr Pharmaceutical, Inc.
Furthermore, I understand and agree that the terms of this Agreement will
continue to apply to me even if I transfer at some time from one subsidiary or
affiliate of the Company to another.

2.

“Proprietary Information”

I understand that the Company possesses and will possess Proprietary Information
which is important to its business. For purposes of this Agreement, “Proprietary
Information” is information that was or will be developed, created, or
discovered by or on behalf of the Company, or which became or will become known
by, or was or is conveyed to the Company, which has commercial value in the
Company’s business.

“Proprietary Information” includes, but is not limited to information about
compounds, drug development programs, trade secrets, technology, know¬how,
processes, data, ideas, techniques, inventions (whether patentable or not),
works of authorship, formulas, business and product development plans, customer
lists, personnel information, terms of compensation and performance levels of
Company employees, Company customers and other information concerning the
Company’s actual or anticipated business, research or development, or which is
received in confidence by or for the Company from any other person.

I understand that my employment creates a relationship of confidence and trust
between the Company and me with respect to Proprietary Information. At all
times, both during my employment by the Company and after its termination, I
will keep in confidence and trust and will not use or disclose any Proprietary
Information without the prior written consent of an officer of the Company,
except as may be necessary in the ordinary course of performing my duties to the
Company.

 

 

 

 

3.

“Company Documents and Materials”

I understand that the Company possesses or will possess “Company Documents and
Materials” which are important to its business. For purposes of this Agreement,
“Company Documents and Materials” are documents or other media or tangible items
that were generated by the Company and contain or embody Proprietary Information
or any other information concerning the business, operations or plans of the
Company, whether such documents, media or items have been prepared by me or by
others.

“Company Documents and Materials” include, but are not limited to, blueprints,
drawings, photographs, charts, graphs, notebooks, computer disks, tapes or
printouts, sound recordings and other printed, typewritten or handwritten
documents, sample products, prototypes and models.

B.

Assignment of Rights

All Proprietary Information and all patents, patent rights, patent applications,
invention discoveries, copyrights, copyright applications, trade secrets, trade
secret rights, trademarks, trademark rights, trade-applications and all other
intellectual property or other rights anywhere in the world in connection
therewith is and shall be the sole property of the Company. I hereby assign to
the Company any and all rights, title and interest I may have or acquire in such
Proprietary Information.

C.

Maintenance and Return of Company Documents and Materials

I agree to make and maintain adequate and current written records, in a form
specified by the Company, of all inventions, trade secrets and works of
authorship assigned or to be assigned to the Company pursuant to this Agreement.
All such records and all other Company Documents and Materials are and shall be
the sole property of the Company at all times.

I agree that during my employment by the Company, I will not remove any Company
Documents and Materials from the business premises of the Company or deliver any
Company Documents and Materials to any person or entity outside the Company,
except as I am required to do in connection with performing the duties of my
employment. I further agree that, immediately upon the termination of my
employment by me or by the Company for any reason, or during my employment if so
requested by the Company, I will return all Company Documents and Materials,
apparatus, equipment and other physical property, or any reproduction of such
property, excepting only (i) my personal copies of records relating to my
compensation; (ii) my personal copies of any materials previously distributed
generally to stockholders of the Company; and (iii) my copy of this Agreement.

 

 

 

 

D.

Disclosure of Inventions to the Company

I will promptly disclose in writing to my immediate supervisor or to such other
person designated by the Company all “Inventions,” which includes, without
limitation, improvements, inventions, works of authorship, trade secrets,
technology, designs, formulas, ideas, processes, techniques, know-how and data,
whether or not patentable, made or discovered or conceived or reduced to
practice or developed by me, either alone or jointly with others, during the
term of my employment.

I will also disclose to the President of the Company all Inventions made,
discovered, conceived, reduced to practice, or developed by me within six (6)
months after the termination of my employment with the Company which resulted,
in whole or in part, from my prior employment by the Company. Such disclosures
shall be received by the Company in confidence.

E.

Right to New Ideas

1.

Assignment of Inventions to the Company.

I agree that all Inventions which I make, discover, conceive, reduce to practice
or develop (in whole or in part, either alone or jointly with others) during my
employment shall be the sole property of the Company to the maximum extent
permitted by Section 2870 of the California Labor Code or any like statute of
any other state. I shall advise the Company promptly in writing of any
Inventions that I believe meet the criteria in Section 2870 and the Company
shall have the opportunity to respond in writing as to whether it agrees with
such conclusions. Section 2870 provides as follows:

(a)

Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(i)

Relate at the time of conception or reduction to practice of the invention to
the employer’s business, or actual or demonstrably anticipated research or
development of the employer.

(ii)

Result from any work performed by the employee for his employer.

(b)

To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

This assignment shall not extend to Inventions, the assignment of which is
prohibited by Labor Code Section 2870.

 

 

 

 

2.

Works Made for Hire

The Company shall be the sole owner of all patents, patent rights, patent
applications, invention disclosures, copyrights, copyright applications, trade
secrets, trade secret rights, trademarks, trademark rights, trademark
applications and all other intellectual property or other rights in connection
with Inventions. I further acknowledge and agree that such Inventions,
including, without limitation, any computer programs, programming documentation,
and other works of authorship, are “works made for hire” for purposes of the
Company’s rights under copyright laws. I hereby assign to the Company any and
all rights, title and interest I may have or acquire in such Inventions. If in
the course of my employment with the Company, I incorporate into a Company
product, process or machine a prior Invention owned by me or in which I have
interest, the Company is hereby granted and shall have a nonexclusive,
royalty-free, irrevocable, perpetual, sublicensable, worldwide license to make,
have made, modify, use, market, sell and distribute such prior Invention as part
of or in connection with such product, process or machine.

3.

Cooperation

I agree to perform, during and after my employment, all acts deemed necessary or
desirable by the Company to permit and assist it, at the Company’s expense, in
further evidencing and perfecting the assignments made to the Company under this
Agreement and in obtaining, maintaining, defending and enforcing patents, patent
rights, patent applications, invention disclosures, copyrights, copyright
applications, trade secrets, trade secret rights, trademarks, trademark rights,
trademark applications or any other rights in connection with such Inventions
and improvements thereto in any and all countries. Such acts may include, but
are not limited to, execution of documents and assistance or cooperation in
legal proceedings. I hereby irrevocably designate and appoint the Company and
its duly authorized officers and agents, as my agents and attorney-in-fact to
act for and on my behalf and instead of me, to execute and file any documents,
applications or related findings and to do all other lawfully permitted acts to
further the purposes set forth above in this Subsection 3, including, without
limitation, the perfection of assignment and the prosecution and issuance of
patents, patent applications, copyright applications and registrations,
trademark applications and registrations or other rights in connection with such
Inventions and improvements thereto with the same legal force and effect as if
executed by me.

4.

Assignment or Waiver of Moral Rights

Any assignment of copyright hereunder (and any ownership of a copyright as a
work made for hire) includes all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as “moral
rights” (collectively “Moral Rights”). To the extent such Moral Rights cannot be
assigned under applicable law and to the extent the following is allowed by the
laws in the various countries where Moral Rights exist, I hereby waive such
Moral Rights and consent to any action of the Company that would violate such
Moral Rights in the absence of such consent.

5.

List of Inventions

I have attached hereto as Exhibit A a complete list of all inventions or
improvements to which I claim ownership and that I desire to remove from the
operation of this Agreement, and I acknowledge and agree that such list is
complete at the time of my signing this Agreement. If no such list is attached
to this Agreement, I represent that I have no such inventions or improvements at
the time of my signing this Agreement.

 

 

 

 

F.

Non-Solicitation of Company Employees

During the term of my employment and for one (1) year thereafter, I will not
directly or indirectly encourage or solicit any employee of the Company to leave
the Company for any reason or to accept employment with any other company. As
part of this restriction, I will not interview or provide any input to any third
party regarding any such person during the period in question. However, this
obligation shall not affect any responsibility I may have as an employee of the
Company with respect to the bona fide hiring and firing of Company personnel.

G.

No Disparagement or Interference

During the term of my employment and for any period following the termination of
my employment with the Company for any reason, I agree that I will not disparage
the Company or its business, customers, products, or services, nor will I
interfere with the Company’s relationships with its customers, employees,
vendors, bankers, or any other person or entity with whom the Company has an
established or prospective business relationship. However, I understand that
nothing in this Section G will supercede any legal rights I might otherwise have
under applicable law.

H.

Company Authorization for Publication

Prior to my submitting or disclosing for possible publication or dissemination
outside the Company any material prepared by me that incorporates information
that concerns the Company’s business or anticipated research, I agree to deliver
a copy of such material to an officer of the Company for his or her review.
Within twenty (20) days following such submission, the Company agrees to notify
me in writing whether the Company believes such material contains any
Proprietary Information or Inventions, and I agree to make such deletions and
revisions as are reasonably requested by the Company to protect its Proprietary
Information and Inventions. I further agree to obtain the written consent of the
Company prior to any review of such material by persons outside the Company.

I.

Duty of Loyalty

I agree that, during the term of my employment with the Company, I will not
engage in any other employment, occupation, consulting, or other business
activity directly related to the business in which the Company is now involved
or plans to become involved in, or becomes involved during the term of my
employment, nor will I assist any other person or organization in competing with
the Company or in preparing to engage in competition with the business or
proposed business of the Company. I agree that, during the term of my employment
with the Company, I will not accept or perform any outside consulting work or
employment without first reporting the nature of and proposed time commitment to
any such proposed employment or outside consulting work and obtaining prior
written consent from the Company.

 

 

 

 

J.

Former Employer Information

I represent that my performance of all the terms of this Agreement and as an
employee of the Company does not and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by me in
confidence or in trust prior to my employment by the Company, and I will not
disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any previous employers or
others. I have not entered into and I agree I will not enter into any agreement,
either written or oral, in conflict herewith or in conflict with my employment
with the Company. I further agree to conform to the rules and regulations of the
Company.

K.

Equitable Relief; Cumulative Remedies

I acknowledge that all Proprietary Information is owned solely by the Company
and that any breach of the covenants and agreements set forth in this Agreement
related to the same, including, without limitation, those covenants and
agreements set forth in Sections A, B, C, D and F herein would cause irreparable
harm and significant injury which may not be adequately compensable by the award
or payment of monetary damages. Accordingly, I agree that the Company may file
an action in any applicable court for all claims for equitable relief,
including, but not limited to, the breach any of such covenants and agreements
and that Company will have available, in addition to any other right or remedy
available, the right to obtain an injunction from a court of competent
jurisdiction restraining such breach or threatened breach and to specific
performance of any such provision of this Agreement. I further agree that no
bond or other security shall be required in obtaining such equitable relief, and
I hereby consent to the issuance of such injunction and to the ordering of
specific performance. Nothing in this Section shall be construed to limit the
Company from pursuing any other remedies available to it for such breach or
threatened breach, including recovery of monetary damages from me, such as in
court proceedings contemplated by this Section.

L.

Severability

I agree that if one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provisions shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

M.

Authorization to Notify New Employer

I hereby authorize the Company to notify my new employer about my rights and
obligations under this Agreement following the termination of my employment with
the Company.

 

 

 

 

N.

Entire Agreement

This Agreement and my offer letter set forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us, including but not limited to any
and all statements made by any officer, employee or representative of the
Company regarding the Company’s financial condition or future prospects. I
understand and acknowledge that, except as set forth in this Agreement and in
the offer letter from the Company to me, (i) no other representation or
inducement has been made to me, (ii) I have relied on my own judgment and
investigation in accepting my employment with the Company, and (iii) I have not
relied on any representation or inducement made by any officer, employee or
representative of the Company. No modification of or amendment to this Agreement
nor any waiver of any rights under this Agreement will be effective unless in a
writing signed by a duly-authorized officer of the Company and me. I understand
and agree that any subsequent change or changes in my duties, salary or
compensation will not affect the validity or scope of this Agreement.

O.

Effective Date

This Agreement shall be effective as of the first day of my employment with the
Company and shall be binding upon me, my heirs, executor, assigns and
administrators and shall inure to the benefit of the Company, its subsidiaries,
successors and assigns.

P.

Governing Law

Although I may work for the Company outside of New York or the United States, I
understand and agree that this Agreement shall be interpreted and enforced in
accordance with the laws of the State of New York.

[signature page follows]

 

 

 

 

I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT. I SIGN THIS AGREEMENT
VOLUNTARILY AND FREELY.

 

OHR PHARMACEUTICAL, INC.



By: Name: /s/ Sam Backenroth   Employee Signature: /s/ Irach B. Taraporewala  
Title: Interim CFO   Employee Name (Please Print): Irach B. Taraporewala   Date:
April 8, 2010   Date: April 8, 2010





 

 

 

 

exhibit a

1.

The following is a complete list of all Inventions or improvements relevant to
the subject matter of my employment by the Company that have been made or
discovered or conceived or first reduced to practice by me or jointly with
others prior to my employment by the Company that I desire to remove from the
operation of the Company’s Proprietary Information and Inventions Agreement:

No inventions or improvements.

2.

I propose to bring to my employment the following materials and documents of a
former employer:

No materials or documents.



4/8/2010   /s/ Irach B. Taraporewala Date   Employee Signature





 

 